Exhibit 10.1

IDENTIVE GROUP, INC.

2011 INCENTIVE COMPENSATION PLAN



--------------------------------------------------------------------------------

IDENTIVE GROUP, INC.

2011 INCENTIVE COMPENSATION PLAN

 

1.    Purpose      1    2.    Definitions      1    3.    Administration      6
   4.    Shares Subject to Plan      7    5.    Eligibility; Per-Person Award
Limitations      8    6.    Specific Terms of Awards      9    7.    Certain
Provisions Applicable to Awards      15    8.    Code Section 162(m) Provisions
     18    9.    Change in Control      19    10.    General Provisions      21
  



--------------------------------------------------------------------------------

IDENTIVE GROUP, INC.

2011 INCENTIVE COMPENSATION PLAN

1. Purpose. The purpose of this 2011 INCENTIVE COMPENSATION PLAN (the “Plan”) is
to assist Identive Group, Inc., a Delaware corporation (the “Company”) and its
Related Entities (as hereinafter defined) in attracting, motivating, retaining
and rewarding high-quality executives and other employees, officers, directors,
consultants and other persons who provide services to the Company or its Related
Entities by enabling such persons to acquire or increase a proprietary interest
in the Company in order to strengthen the mutuality of interests between such
persons and the Company’s stockholders, and providing such persons with annual
and long term performance incentives to expend their maximum efforts in the
creation of stockholder value.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof and
elsewhere herein.

(a) “2007 Plan” means the Company’s 2007 Stock Option Plan, as amended.

(b) “2010 Plan” means the Company’s 2010 Bonus and Incentive Plan, as amended.

(c) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Share granted as a bonus or in lieu of another
Award, Dividend Equivalent, Other Stock-Based Award or Performance Award,
together with any other right or interest, granted to a Participant under the
Plan.

(d) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted by the Committee hereunder.

(e) “Beneficiary” means the person, persons, trust or trusts that have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(b) hereof. If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the person, persons,
trust or trusts entitled by will or the laws of descent and distribution to
receive such benefits.

(f) “Beneficial Owner” and “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 under the Exchange Act and any successor to
such Rule.

(g) “Board” means the Company’s Board of Directors.

(h) “Cause” shall, with respect to any Participant, have the meaning specified
in the Award Agreement. In the absence of any definition in the Award Agreement,
“Cause” shall have the equivalent meaning or the same meaning as “cause” or “for
cause” set forth in any employment, consulting, or other agreement for the
performance of services between the Participant and the Company or a Related
Entity or, in the absence of any such agreement or any such definition in such
agreement, such term shall mean (i) the failure by the Participant to perform,
in a reasonable manner, his or her duties as assigned by the Company or a
Related



--------------------------------------------------------------------------------

Entity, (ii) any violation or breach by the Participant of his or her
employment, consulting or other similar agreement with the Company or a Related
Entity, if any, (iii) any violation or breach by the Participant of any
non-competition, non-solicitation, non-disclosure and/or other similar agreement
with the Company or a Related Entity, (iv) any act by the Participant of
dishonesty or bad faith with respect to the Company or a Related Entity, (v) use
of alcohol, drugs or other similar substances in a manner that adversely affects
the Participant’s work performance, or (vi) the commission by the Participant of
any act, misdemeanor, or crime reflecting unfavorably upon the Participant or
the Company or any Related Entity. The good faith determination by the Committee
of whether the Participant’s Continuous Service was terminated by the Company
for “Cause” shall be final and binding for all purposes hereunder.

(i) “Change in Control” means a Change in Control as defined in Section 9(b) of
the Plan.

(j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

(k) “Committee” means a committee designated by the Board to administer the
Plan; provided, however, that if the Board fails to designate a committee or if
there are no longer any members on the committee so designated by the Board, or
for any other reason determined by the Board, then the Board shall serve as the
Committee. While it is intended that the Committee shall consist of at least two
directors, each of whom shall be (i) a “non-employee director” within the
meaning of Rule 16b-3 (or any successor rule) under the Exchange Act, unless
administration of the Plan by “non-employee directors” is not then required in
order for exemptions under Rule 16b-3 to apply to transactions under the Plan,
(ii) an “outside director” within the meaning of Section 162(m) of the Code, and
(iii) “Independent”, the failure of the Committee to be so comprised shall not
invalidate any Award that otherwise satisfies the terms of the Plan.

(l) “Consultant” means any Person (other than an Employee or a Director, solely
with respect to rendering services in such Person’s capacity as a director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.

(m) “Continuous Service” means the uninterrupted provision of services to the
Company or any Related Entity in any capacity of Employee, Director, Consultant
or other service provider. Continuous Service shall not be considered to be
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entities, or any successor entities, in any
capacity of Employee, Director, Consultant or other service provider, or
(iii) any change in status as long as the individual remains in the service of
the Company or a Related Entity in any capacity of Employee, Director,
Consultant or other service provider (except as otherwise provided in the Award
Agreement). An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

(n) “Covered Employee” means the Person who, as of the end of the taxable year,
either is the principal executive officer of the Company or is serving as the
acting principal executive officer of the Company, and each other Person whose
compensation is required to be

 

2



--------------------------------------------------------------------------------

disclosed in the Company’s filings with the Securities and Exchange Commission
by reason of that person being among the three highest compensated officers of
the Company as of the end of a taxable year, or such other person as shall be
considered a “covered employee” for purposes of Section 162(m) of the Code.

(o) “Director” means a member of the Board or the board of directors of any
Related Entity.

(p) “Disability” means a permanent and total disability (within the meaning of
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.

(q) “Dividend Equivalent” means a right, granted to a Participant under
Section 6(g) hereof, to receive cash, Shares, other Awards or other property
equal in value to dividends paid with respect to a specified number of Shares,
or other periodic payments.

(r) “Effective Date” means the effective date of the Plan, which shall be
April 7, 2011.

(s) “Eligible Person” means each officer, Director, Employee, Consultant and
other person who provides services to the Company or any Related Entity. The
foregoing notwithstanding, only Employees of the Company, or any parent
corporation or subsidiary corporation of the Company (as those terms are defined
in Sections 424(e) and (f) of the Code, respectively), shall be Eligible Persons
for purposes of receiving any Incentive Stock Options. An Employee on leave of
absence may, in the discretion of the Committee, be considered as still in the
employ of the Company or a Related Entity for purposes of eligibility for
participation in the Plan.

(t) “Employee” means any person, including an officer or Director, who is an
employee of the Company or any Related Entity. The payment of a director’s fee
by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(v) “Fair Market Value” means the fair market value of Shares, Awards or other
property as determined by the Committee, or under procedures established by the
Committee. Unless otherwise determined by the Committee, the Fair Market Value
of a Share as of any given date shall be the closing sale price per Share
reported on a consolidated basis for stock listed on the principal stock
exchange or market on which Shares are traded on the date as of which such value
is being determined (or as of such later measurement date as determined by the
Committee on the date the Award is authorized by the Committee), or, if there is
no sale on that date, then on the last previous day on which a sale was
reported.

(w) “Good Reason” shall, with respect to any Participant, have the meaning
specified in the Award Agreement. In the absence of any definition in the Award
Agreement, “Good Reason” shall have the equivalent meaning or the same meaning
as “good reason” or “for good reason” set forth in any employment, consulting or
other agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any

 

3



--------------------------------------------------------------------------------

such agreement or any such definition in such agreement, such term shall mean
(i) the assignment to the Participant of any duties inconsistent in any material
respect with the Participant’s duties or responsibilities as assigned by the
Company or a Related Entity, or any other action by the Company or a Related
Entity which results in a material diminution in such duties or
responsibilities, excluding for this purpose an action which is remedied by the
Company or a Related Entity promptly after receipt of notice thereof given by
the Participant; (ii) any material failure by the Company or a Related Entity to
comply with its obligations to the Participant as agreed upon, other than a
failure which is remedied by the Company or a Related Entity promptly after
receipt of notice thereof given by the Participant; or (iii) the Company’s or
Related Entity’s requiring the Participant to be based at any office or location
outside of fifty miles from the location of employment or service as of the date
of Award, except for travel reasonably required in the performance of the
Participant’s responsibilities.

(x) “Incentive Stock Option” means any Option intended to be designated as an
incentive stock option within the meaning of Section 422 of the Code or any
successor provision thereto.

(y) “Independent”, when referring to either the Board or members of the
Committee, shall have the same meaning as used in the rules of the Listing
Market.

(z) “Incumbent Board” means the Incumbent Board as defined in Section 9(b)(ii)
hereof.

(aa) “Listing Market” means the NASDAQ Stock Market or any other national
securities exchange on which any securities of the Company are listed for
trading or, if not so listed, any automated dealer quotation system on which the
securities are quoted.

(bb) “Option” means a right granted to a Participant under Section 6(b) hereof,
to purchase Shares or other Awards at a specified price during specified time
periods.

(cc) “Optionee” means a person to whom an Option is granted under this Plan or
any person who succeeds to the rights of such person under this Plan.

(dd) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(i) hereof.

(ee) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

(ff) “Performance Award” means any Award of Performance Shares or Performance
Units granted pursuant to Section 6(h) hereof.

(gg) “Performance Period” means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.

(hh) “Performance Share” means any grant pursuant to Section 6(h) hereof of a
unit valued by reference to a designated number of Shares, which value may be
paid to the

 

4



--------------------------------------------------------------------------------

Participant by delivery of such property as the Committee shall determine,
including cash, Shares, other property, or any combination thereof, upon
achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

(ii) “Performance Unit” means any grant pursuant to Section 6(h) hereof of a
unit valued by reference to a designated amount of property (including cash)
other than Shares, which value may be paid to the Participant by delivery of
such property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.

(jj) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.

(kk) “Related Entity” means any Subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by the Board,
in which the Company or a Subsidiary holds a substantial ownership interest,
directly or indirectly.

(ll) “Restricted Stock” means any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such risks
of forfeiture and other restrictions as the Committee, in its sole discretion,
may impose (including any restriction on the right to vote such Share and the
right to receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

(mm) “Restricted Stock Award” means an Award granted to a Participant under
Section 6(d) hereof.

(nn) “Restricted Stock Unit” means a right to receive Shares, including
Restricted Stock, cash measured based upon the value of Shares or a combination
thereof, at the end of a specified deferral period.

(oo) “Restricted Stock Unit Award” means an Award of Restricted Stock Unit
granted to a Participant under Section 6(e) hereof.

(pp) “Restriction Period” means the period of time specified by the Committee
that Restricted Stock Awards shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose.

(qq) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.

(rr) “Shares” means the shares of common stock of the Company, par value $0.001
per share, and such other securities as may be substituted (or resubstituted)
for Shares pursuant to Section 10(c) hereof.

 

5



--------------------------------------------------------------------------------

(ss) “Stock Appreciation Right” means a right granted to a Participant under
Section 6(c) hereof.

(tt) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.

(uu) “Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, Awards previously granted, or
the right or obligation to make future Awards, by a company (i) acquired by the
Company or any Related Entity, (ii) which becomes a Related Entity after the
date hereof, or (iii) with which the Company or any Related Entity combines.

3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee,
except to the extent (and subject to the limitations imposed by Section 3(b)
hereof) the Board elects to administer the Plan, in which case the Plan shall be
administered by only those members of the Board who are Independent members of
the Board, in which case references herein to the “Committee” shall be deemed to
include references to the Independent members of the Board. The Committee shall
have full and final authority, subject to and consistent with the provisions of
the Plan, to select Eligible Persons to become Participants, grant Awards,
determine the type, number and other terms and conditions of, and all other
matters relating to, Awards, prescribe Award Agreements (which need not be
identical for each Participant) and rules and regulations for the administration
of the Plan, construe and interpret the Plan and Award Agreements and correct
defects, supply omissions or reconcile inconsistencies therein, and to make all
other decisions and determinations as the Committee may deem necessary or
advisable for the administration of the Plan. In exercising any discretion
granted to the Committee under the Plan or pursuant to any Award, the Committee
shall not be required to follow past practices, act in a manner consistent with
past practices, or treat any Eligible Person or Participant in a manner
consistent with the treatment of any other Eligible Persons or Participants.

(b) Manner of Exercise of Committee Authority. The Committee, and not the Board,
shall exercise sole and exclusive discretion (i) on any matter relating to a
Participant then subject to Section 16 of the Exchange Act with respect to the
Company to the extent necessary in order that transactions by such Participant
shall be exempt under Rule 16b-3 under the Exchange Act, (ii) with respect to
any Award that is intended to qualify as “performance-based compensation” under
Section 162(m), to the extent necessary in order for such Award to so qualify;
and (iii) with respect to any Award to an Independent Director. Any action of
the Committee shall be final, conclusive and binding on all persons, including
the Company, its Related Entities, Eligible Persons, Participants,
Beneficiaries, transferees under Section 10(b) hereof or other persons claiming
rights from or through a Participant, and stockholders. The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee. The

 

6



--------------------------------------------------------------------------------

Committee may delegate to officers or managers of the Company or any Related
Entity, or committees thereof, the authority, subject to such terms and
limitations as the Committee shall determine, to perform such functions,
including administrative functions as the Committee may determine to the extent
that such delegation will not result in the loss of an exemption under Rule
16b-3(d)(1) for Awards granted to Participants subject to Section 16 of the
Exchange Act in respect of the Company and will not cause Awards intended to
qualify as “performance-based compensation” under Code Section 162(m) to fail to
so qualify. The Committee may appoint agents to assist it in administering the
Plan.

(c) Limitation of Liability. The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan. Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination.

4. Shares Subject to Plan.

(a) Limitation on Overall Number of Shares Available for Delivery Under Plan.
Subject to adjustment as provided in Section 10(c) hereof, the total number of
Shares reserved and available for delivery under the Plan shall be 4,000,000,
plus any Shares remaining available for delivery under the 2007 Plan and the
2010 Plan on the Stockholder Approval Date. Any Shares delivered under the Plan
may consist, in whole or in part, of authorized and unissued shares or treasury
shares.

(b) Application of Limitation to Grants of Awards. No Award may be granted if
the number of Shares to be delivered in connection with such an Award exceeds
the number of Shares remaining available for delivery under the Plan, minus the
number of Shares deliverable in settlement of or relating to then outstanding
Awards. The Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments if the number of Shares
actually delivered differs from the number of Shares previously counted in
connection with an Award.

(c) Availability of Shares Not Delivered under Awards and Adjustments to Limits.

(i) If any Awards are forfeited, expire or otherwise terminate without issuance
of such Shares, or any Award is settled for cash or otherwise does not result in
the issuance of all or a portion of the Shares subject to such Award, the Shares
to which those Awards were subject, shall, to the extent of such forfeiture,
expiration, termination, cash settlement or non-issuance, again be available for
delivery with respect to Awards under the Plan, subject to Section 4(c)(iv)
below.

 

7



--------------------------------------------------------------------------------

(ii) In the event that any Option or other Award granted hereunder is exercised
through the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, or withholding tax liabilities arising
from such Option or other Award are satisfied by the tendering of Shares (either
actually or by attestation) or by the withholding of Shares by the Company, then
only the number of Shares issued net of the Shares tendered or withheld shall be
counted for purposes of determining the maximum number of Shares available for
grant under the Plan.

(iii) Substitute Awards shall not reduce the Shares authorized for delivery
under the Plan or authorized for delivery to a Participant in any period.
Additionally, in the event that a company acquired by the Company or any Related
Entity or with which the Company or any Related Entity combines has shares
available under a pre-existing plan approved by its stockholders, the shares
available for delivery pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for delivery under the Plan;
if and to the extent that the use of such Shares would not require approval of
the Company’s stockholders under the rules of the Listing Market.

(iv) Any Share that again becomes available for delivery pursuant to this
Section 4(c) shall be added back as one (1) Share.

(v) Notwithstanding anything in this Section 4(c) to the contrary but subject to
adjustment as provided in Section 10(c) hereof, the maximum aggregate number of
Shares that may be delivered under the Plan as a result of the exercise of the
Incentive Stock Options shall be 4,000,000 Shares.

(d) Awards Under the 2007 Plan and the 2010 Plan. This Plan will serve as the
successor to the 2007 Plan. Awards granted under the 2007 Plan prior to the
Stockholder Approval Date shall continue to be governed by the terms of the 2007
Plan; however, no further awards shall be made under the 2007 Plan after the
Stockholder Approval Date. For the avoidance of doubt, securities issuable in
connection with awards granted under the 2010 Plan after the Stockholder
Approval Date shall be issued in accordance with and governed by the terms of
the 2011 Plan.

5. Eligibility; Per-Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons. Subject to adjustment as provided in
Section 10(c), in any fiscal year of the Company during any part of which the
Plan is in effect, no Participant may be granted (i) Options or Stock
Appreciation Rights with respect to more than 500,000 Shares or (ii) Restricted
Stock, Restricted Stock Units, Performance Shares and/or Other Stock-Based
Awards with respect to more than 500,000 Shares. In addition, the maximum dollar
value payable to any one Participant with respect to Performance Units is
(x) $3,000,000 with respect to any 12 month Performance Period (pro-rated for
any Performance Period that is less than 12 months based upon the ratio of the
number of days in the Performance Period as compared to 365), and (y) with
respect to any Performance Period that is more than 12 months, $3,000,000
multiplied by the number of full 12 month periods that are in the Performance
Period.

 

8



--------------------------------------------------------------------------------

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of the Participant’s Continuous Service and
terms permitting a Participant to make elections relating to his or her Award.
Except as otherwise expressly provided herein, the Committee shall retain full
power and discretion to accelerate, waive or modify, at any time, any term or
condition of an Award that is not mandatory under the Plan. Except in cases in
which the Committee is authorized to require other forms of consideration under
the Plan, or to the extent other forms of consideration must be paid to satisfy
the requirements of Delaware law, no consideration other than services may be
required for the grant (as opposed to the exercise) of any Award.

(b) Options. The Committee is authorized to grant Options to any Eligible Person
on the following terms and conditions:

(i) Exercise Price. Other than in connection with Substitute Awards, the
exercise price per Share purchasable under an Option shall be determined by the
Committee, provided that such exercise price shall not, in the case of Incentive
Stock Options, be less than 100% of the Fair Market Value of a Share on the date
of grant of the Option and shall not, in any event, be less than the par value
of a Share on the date of grant of the Option. If an Employee owns or is deemed
to own (by reason of the attribution rules applicable under Section 424(d) of
the Code) more than 10% of the combined voting power of all classes of stock of
the Company (or any parent corporation or subsidiary corporation of the Company,
as those terms are defined in Sections 424(e) and (f) of the Code, respectively)
and an Incentive Stock Option is granted to such Employee, the exercise price of
such Incentive Stock Option (to the extent required by the Code at the time of
grant) shall be no less than 110% of the Fair Market Value of a Share on the
date such Incentive Stock Option is granted.

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which Options shall cease to
be or become exercisable following termination of Continuous Service or upon
other conditions, the methods by which the exercise price may be paid or deemed
to be paid (including in the discretion of the Committee a cashless exercise
procedure), the form of such payment, including, without limitation, cash,
Shares (including without limitation the withholding of Shares otherwise
deliverable pursuant to the Award), other Awards or awards granted under other
plans of the Company or a Related Entity, or other property (including notes or
other contractual obligations of Participants to make payment on a deferred
basis provided that such deferred payments are not in violation of Section 13(k)
of the Exchange Act, or any rule or regulation adopted thereunder or any other
applicable law), and the methods by or forms in which Shares will be delivered
or deemed to be delivered to Participants.

 

9



--------------------------------------------------------------------------------

(iii) Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code. Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to Incentive Stock Options (including any Stock Appreciation
Right issued in tandem therewith) shall be interpreted, amended or altered, nor
shall any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code, unless the Participant has first requested, or consents to, the change
that will result in such disqualification. Thus, if and to the extent required
to comply with Section 422 of the Code, Options granted as Incentive Stock
Options shall be subject to the following special terms and conditions:

(A) the Option shall not be exercisable for more than ten years after the date
such Incentive Stock Option is granted; provided, however, that if a Participant
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than 10% of the combined voting power of all classes of stock
of the Company (or any parent corporation or subsidiary corporation of the
Company, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively) and the Incentive Stock Option is granted to such Participant, the
term of the Incentive Stock Option shall be (to the extent required by the Code
at the time of the grant) for no more than five years from the date of grant;
and

(B) The aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the Shares with respect to which Incentive Stock
Options granted under the Plan and all other option plans of the Company (and
any parent corporation or subsidiary corporation of the Company, as those terms
are defined in Sections 424(e) and (f) of the Code, respectively) that become
exercisable for the first time by the Participant during any calendar year shall
not (to the extent required by the Code at the time of the grant) exceed
$100,000.

(iv) Non-Discretionary Options for Certain Directors. In addition to any other
Options that any Director who is not an Employee may be granted on a
discretionary basis under the Plan, each Director who is not an Employee shall
be automatically granted without the necessity of action by the Board or the
Committee, Options subject to the following terms and conditions:

(A) Initial Grant. On the date that a Director who is not an Employee commences
service on the Board, an initial grant of Options that are not intended to be
designated as Incentive Stock Options (“Non-Qualified Stock Options”), shall
automatically be made to that Director who is not an Employee (the “Initial
Grant”). The number of Shares subject to this Initial Grant and other terms
governing this Initial Grant shall be as determined by the Board in its sole
discretion. If the Board does not establish the number of Shares subject to the
Initial Grant for a given newly-elected Director who is not an Employee prior to
the date of grant for such Initial Grant, then the number shall be ten thousand
(10,000) Shares. If at the time a Director who is also an Employee or does not
otherwise qualify as an outside director within the meaning of Section 162(m) of
the Code (an “Outside Director”), commences service on the Board, such Director
shall be entitled to an Initial Grant at such time as such Director subsequently
is no longer an Employee or qualifies as an Outside Director and if such
Director remains a Director.

 

10



--------------------------------------------------------------------------------

(B) Annual Grant. An annual grant of Non-Qualified Stock Options (the “Annual
Grant”) shall automatically be made to each Director who (i) is re-elected to
the Board or who otherwise continues as a Director, (ii) qualifies as an Outside
Director on the relevant grant date and (iii) has served as a Director for at
least six months. The number of Shares subject to this Annual Grant and other
terms governing this Annual Grant shall be as determined by the Board in its
sole discretion. If the Board does not establish the number of Shares subject to
the Annual Grant, then the number shall be five thousand (5,000) Shares. The
date and time of grant of an Annual Grant is the date of the annual meeting of
the Company’s stockholders and the time shall be immediately upon the
adjournment of the annual meeting of the Company’s stockholders.

(C) Vesting. Non-Qualified Stock Options received by the Participant as an
Initial Grant or an Annual Grant (collectively the “Director Non-Discretionary
Options”) shall vest and become exercisable in twelve (12) equal monthly
installments on each monthly anniversary of the grant date, such that the Award
is fully vested after one year of Continuous Service on the Board from the grant
date.

(D) Termination of Continuous Service as a Director. In the event a
Participant’s Continuous Service as a Director terminates for any reason other
than death, the Participant may exercise his or her Director Non-Discretionary
Options to the extent that the Participant was entitled to exercise such
Director Non-Discretionary Options as of the date of termination of the
Participant’s Continuous Service as a Director, but only within ninety
(90) calendar days following the date of such termination of the Participant’s
Continuous Service as a Director (and in no event later than the expiration of
the term of such Director Non-Discretionary Options as set forth in the
applicable Award Agreement(s)). This period may be adjusted by the Board in its
discretion, provided that the affected Participant shall be recused from such
decision of the Board. If the Participant’s Continuous Service as a Director
terminates due to death, the Participant’s estate, a person who acquired the
right to exercise the Director Non-Discretionary Options by bequest or
inheritance, or a person designated to exercise the Director Non-Discretionary
Options upon the Participant’s death pursuant to Section 10(b) of the Plan, must
exercise the Director Non-Discretionary Options to the extent that the
Participant was entitled to exercise such Director Non-Discretionary Options as
of the date of termination of the Participant’s Continuous Service as a
Director, but only within twelve (12) months following the date of such
termination of the Participant’s Continuous Service as a Director (and in no
event later than the expiration of the term of such Director Non-Discretionary
Options as set forth in the applicable Award Agreement(s)). This period may be
adjusted by the Board in its discretion. If, after termination of the
Participant’s Continuous Service as a Director, the Director Non-Discretionary
Options are not exercised within ninety (90) calendar days or twelve months, as
applicable, following the date of such termination of the Participant’s
Continuous Service as a Director, the Director Non-Discretionary Options shall
terminate.

(c) Stock Appreciation Rights. The Committee may grant Stock Appreciation Rights
to any Eligible Person in conjunction with all or part of any Option granted
under the Plan or at any subsequent time during the term of such Option (a
“Tandem Stock Appreciation Right”), or without regard to any Option (a
“Freestanding Stock Appreciation Right”), in each case upon such terms and
conditions as the Committee may establish in its sole discretion, not
inconsistent with the provisions of the Plan, including the following:

(i) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the
grant price of the Stock Appreciation Right as determined by the Committee. The
grant price of a Stock Appreciation Right shall not be less than 100% of the
Fair Market Value of a Share on the date of grant, in the case of a Freestanding
Stock Appreciation Right, or less than the associated Option exercise price, in
the case of a Tandem Stock Appreciation Right.

 

11



--------------------------------------------------------------------------------

(ii) Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a Stock
Appreciation Right may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Shares will be delivered or
deemed to be delivered to Participants, whether or not a Stock Appreciation
Right shall be in tandem or in combination with any other Award, and any other
terms and conditions of any Stock Appreciation Right.

(iii) Tandem Stock Appreciation Rights. Any Tandem Stock Appreciation Right may
be granted at the same time as the related Option is granted or, for Options
that are not Incentive Stock Options, at any time thereafter before exercise or
expiration of such Option. Any Tandem Stock Appreciation Right related to an
Option may be exercised only when the related Option would be exercisable and
the Fair Market Value of the Shares subject to the related Option exceeds the
exercise price at which Shares can be acquired pursuant to the Option. In
addition, if a Tandem Stock Appreciation Right exists with respect to less than
the full number of Shares covered by a related Option, then an exercise or
termination of such Option shall not reduce the number of Shares to which the
Tandem Stock Appreciation Right applies until the number of Shares then
exercisable under such Option equals the number of Shares to which the Tandem
Stock Appreciation Right applies. Any Option related to a Tandem Stock
Appreciation Right shall no longer be exercisable to the extent the Tandem Stock
Appreciation Right has been exercised, and any Tandem Stock Appreciation Right
shall no longer be exercisable to the extent the related Option has been
exercised.

(d) Restricted Stock Awards. The Committee is authorized to grant Restricted
Stock Awards to any Eligible Person on the following terms and conditions:

(i) Grant and Restrictions. Restricted Stock Awards shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, or as otherwise provided in this Plan during
the Restriction Period. The terms of any Restricted Stock Award granted under
the Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise, as the Committee may
determine at the date of grant or thereafter. Except to the extent restricted
under the terms of the Plan and any Award Agreement relating to a Restricted
Stock Award, a Participant granted Restricted Stock shall have all of the rights
of a stockholder, including the right to vote the Restricted Stock and the

 

12



--------------------------------------------------------------------------------

right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee). During the period that the
Restriction Stock Award is subject to a risk of forfeiture, subject to
Section 10(b) below and except as otherwise provided in the Award Agreement, the
Restricted Stock may not be sold, transferred, pledged, hypothecated, margined
or otherwise encumbered by the Participant.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable
Restriction Period, the Participant’s Restricted Stock that is at that time
subject to a risk of forfeiture that has not lapsed or otherwise been satisfied
shall be forfeited and reacquired by the Company; provided that the Committee
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that forfeiture conditions relating to Restricted Stock
Awards shall be waived in whole or in part in the event of terminations
resulting from specified causes, and the Committee may in other cases waive in
whole or in part the forfeiture of Restricted Stock.

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(iv) Dividends and Splits. As a condition to the grant of a Restricted Stock
Award, the Committee may require or permit a Participant to elect that any cash
dividends paid on a Share of Restricted Stock be automatically reinvested in
additional Shares of Restricted Stock or applied to the purchase of additional
Awards under the Plan. Unless otherwise determined by the Committee, Shares
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Shares or other property have been distributed.

(e) Restricted Stock Unit Award. The Committee is authorized to grant Restricted
Stock Unit Awards to any Eligible Person on the following terms and conditions:

(i) Award and Restrictions. Satisfaction of a Restricted Stock Unit Award shall
occur upon expiration of the deferral period specified for such Restricted Stock
Unit Award by the Committee (or, if permitted by the Committee, as elected by
the Participant). In addition, a Restricted Stock Unit Award shall be subject to
such restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine. A
Restricted Stock Unit Award may be satisfied by delivery of Shares, cash equal
to the Fair Market Value of the specified number of Shares covered by the
Restricted Stock Unit, or a combination thereof, as determined by the Committee
at the date of grant or thereafter. Prior to satisfaction of a Restricted Stock
Unit Award, a Restricted Stock Unit Award carries no voting or dividend or other
rights associated with Share ownership.

 

13



--------------------------------------------------------------------------------

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Restricted Stock Unit Award), the
Participant’s Restricted Stock Unit Award that is at that time subject to a risk
of forfeiture that has not lapsed or otherwise been satisfied shall be
forfeited; provided that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that forfeiture
conditions relating to a Restricted Stock Unit Award shall be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of any
Restricted Stock Unit Award.

(iii) Dividend Equivalents. Unless otherwise determined by the Committee at the
date of grant, any Dividend Equivalents that are granted with respect to any
Restricted Stock Unit Award shall be either (A) paid with respect to such
Restricted Stock Unit Award at the dividend payment date in cash or in Shares of
unrestricted stock having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Restricted Stock Unit Award and
the amount or value thereof automatically deemed reinvested in additional
Restricted Stock Units, other Awards or other investment vehicles, as the
Committee shall determine or permit the Participant to elect. The applicable
Award Agreement shall specify whether any Dividend Equivalents shall be paid at
the dividend payment date, deferred or deferred at the election of the
Participant. If the Participant may elect to defer the Dividend Equivalents,
such election shall be made within 30 days after the grant date of the
Restricted Stock Unit Award, but in no event later than 12 months before the
first date on which any portion of such Restricted Stock Unit Award vests (or at
such other times prescribed by the Committee as shall not result in a violation
of Section 409A of the Code).

(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Shares to any Eligible Persons as a bonus, or to grant Shares or other
Awards in lieu of obligations to pay cash or deliver other property under the
Plan or under other plans or compensatory arrangements, including, without
limitation, annual Director fees payable to a Director that has elected to
receive some or all of such annual Director fees payable to him or her in the
form of Shares; provided that, in the case of Eligible Persons subject to
Section 16 of the Exchange Act, the amount of such grants remains within the
discretion of the Committee to the extent necessary to ensure that acquisitions
of Shares or other Awards are exempt from liability under Section 16(b) of the
Exchange Act. Shares or Awards granted hereunder shall be subject to such other
terms as shall be determined by the Committee.

(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to any Eligible Person entitling the Eligible Person to receive
cash, Shares, other Awards, or other property equal in value to the dividends
paid with respect to a specified number of Shares, or other periodic payments.
Dividend Equivalents may be awarded on a free-standing basis or in connection
with another Award. The Committee may provide that Dividend Equivalents shall be
paid or distributed when accrued or shall be deemed to have been reinvested in
additional Shares, Awards, or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the Committee may
specify. Any such determination by the Committee shall be made at the grant date
of the applicable Award.

 

14



--------------------------------------------------------------------------------

(h) Performance Awards. The Committee is authorized to grant Performance Awards
to any Eligible Person payable in cash, Shares, or other Awards, on terms and
conditions established by the Committee, subject to the provisions of Section 8
if and to the extent that the Committee shall, in its sole discretion, determine
that an Award shall be subject to those provisions. The performance criteria to
be achieved during any Performance Period and the length of the Performance
Period shall be determined by the Committee upon the grant of each Performance
Award. Except as provided in Section 9 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period. The performance goals to be achieved for each
Performance Period shall be conclusively determined by the Committee and may be
based upon the criteria set forth in Section 8(b), or in the case of an Award
that the Committee determines shall not be subject to Section 8 hereof, any
other criteria that the Committee, in its sole discretion, shall determine
should be used for that purpose. The amount of the Award to be distributed shall
be conclusively determined by the Committee. Performance Awards may be paid in a
lump sum or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis in
a manner that does not violate the requirements of Section 409A of the Code.

(i) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to any Eligible Person such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of the Plan. Other Stock-Based
Awards may be granted to Participants either alone or in addition to other
Awards granted under the Plan, and such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan. The Committee shall determine the terms and conditions of such Awards.
Shares delivered pursuant to an Award in the nature of a purchase right granted
under this Section 6(i) shall be purchased for such consideration, (including
without limitation loans from the Company or a Related Entity provided that such
loans are not in violation of Section 13(k) of the Exchange Act, or any rule or
regulation adopted thereunder or any other applicable law) paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Shares, other Awards or other property, as the Committee shall determine.

7. Certain Provisions Applicable to Awards.

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Related Entity, or
any business entity to be acquired by the Company or a Related Entity, or any
other right of a Participant to receive payment from the Company or any Related
Entity. Such additional, tandem, and substitute or exchange Awards may be
granted at any time. If an Award is granted in substitution or exchange for
another Award or award, the Committee shall require the surrender of such other
Award or award in consideration for the grant of the new Award. In addition,
Awards may be

 

15



--------------------------------------------------------------------------------

granted in lieu of cash compensation, including in lieu of cash amounts payable
under other plans of the Company or any Related Entity, in which the value of
Shares subject to the Award is equivalent in value to the cash compensation (for
example, Restricted Stock or Restricted Stock Units), or in which the exercise
price, grant price or purchase price of the Award in the nature of a right that
may be exercised is equal to the Fair Market Value of the underlying Shares
minus the value of the cash compensation surrendered (for example, Options or
Stock Appreciation Right granted with an exercise price or grant price
“discounted” by the amount of the cash compensation surrendered), provided that
any such determination to grant an Award in lieu of cash compensation must be
made in compliance with Section 409A of the Code.

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or Stock Appreciation Right exceed a period of ten years (or in the case
of an Incentive Stock Option such shorter term as may be required under
Section 422 of the Code).

(c) Form and Timing of Payment Under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the Company
or a Related Entity upon the exercise of an Option or other Award or settlement
of an Award may be made in such forms as the Committee shall determine,
including, without limitation, cash, Shares, other Awards or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis, provided that any determination to pay in installments or on a deferred
basis shall be made by the Committee at the date of grant. Any installment or
deferral provided for in the preceding sentence shall, however, be subject to
the Company’s compliance with applicable law and all applicable rules of the
Listing Market, and in a manner intended to be exempt from or otherwise satisfy
the requirements of Section 409A of the Code. Subject to Section 7(e) hereof,
the settlement of any Award may be accelerated, and cash paid in lieu of Shares
in connection with such settlement, in the sole discretion of the Committee or
upon occurrence of one or more specified events (in addition to a Change in
Control). Any such settlement shall be at a value determined by the Committee in
its sole discretion, which, without limitation, may in the case of an Option or
Stock Appreciation Right be limited to the amount if any by which the Fair
Market Value of a Share on the settlement date exceeds the exercise or grant
price. Installment or deferred payments may be required by the Committee
(subject to Section 7(e) of the Plan, including the consent provisions thereof
in the case of any deferral of an outstanding Award not provided for in the
original Award Agreement) or permitted at the election of the Participant on
terms and conditions established by the Committee. The Committee may, without
limitation, make provision for the payment or crediting of a reasonable interest
rate on installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Shares.

(d) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).

 

16



--------------------------------------------------------------------------------

(e) Code Section 409A.

(i) The Award Agreement for any Award that the Committee reasonably determines
to constitute a Section 409A Plan, as defined in Section 7(e)(ii) hereof, and
the provisions of the Plan applicable to that Award, shall be construed in a
manner consistent with the applicable requirements of Section 409A, and the
Committee, in its sole discretion and without the consent of any Participant,
may amend any Award Agreement (and the provisions of the Plan applicable
thereto) if and to the extent that the Committee determines that such amendment
is necessary or appropriate to comply with the requirements of Section 409A of
the Code.

(ii) If any Award constitutes a “nonqualified deferred compensation plan” under
Section 409A of the Code (a “Section 409A Plan”), then the Award shall be
subject to the following additional requirements, if and to the extent required
to comply with Section 409A of the Code:

(A) Payments under the Section 409A Plan may not be made earlier than the first
to occur of (u) the Participant’s “separation from service”, (v) the date the
Participant becomes “disabled”, (w) the Participant’s death, (x) a “specified
time (or pursuant to a fixed schedule)” specified in the Award Agreement at the
date of the deferral of such compensation, (y) a “change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets” of the Company, or (z) the occurrence of an
“unforeseeable emergency”;

(B) The time or schedule for any payment of the deferred compensation may not be
accelerated, except to the extent provided in applicable Treasury Regulations or
other applicable guidance issued by the Internal Revenue Service;

(C) Any elections with respect to the deferral of such compensation or the time
and form of distribution of such deferred compensation shall comply with the
requirements of Section 409A(a)(4) of the Code; and

(D) In the case of any Participant who is “specified employee”, a distribution
on account of a “separation from service” may not be made before the date which
is six months after the date of the Participant’s “separation from service” (or,
if earlier, the date of the Participant’s death).

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Award.

(iii) Notwithstanding the foregoing, or any provision of this Plan or any Award
Agreement, the Company does not make any representation to any Participant or
Beneficiary that any Awards made pursuant to this Plan are exempt from, or
satisfy, the

 

17



--------------------------------------------------------------------------------

requirements of, Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Participant or any Beneficiary for
any tax, additional tax, interest or penalties that the Participant or any
Beneficiary may incur in the event that any provision of this Plan, or any Award
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of
Section 409A.

8. Code Section 162(m) Provisions.

(a) Covered Employees. Unless otherwise specified by the Committee, the
provisions of this Section 8 shall be applicable to any Performance Award
granted to an Eligible Person who is, or is likely to be, as of the end of the
tax year in which the Company would claim a tax deduction in connection with
such Award, a Covered Employee.

(b) Performance Criteria. If a Performance Award is subject to this Section 8,
then the payment or distribution thereof or the lapsing of restrictions thereon
and the distribution of cash, Shares or other property pursuant thereto, as
applicable, shall be contingent upon achievement of one or more objective
performance goals. Performance goals shall be objective and shall otherwise meet
the requirements of Section 162(m) of the Code and regulations thereunder
including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of performance goals being
“substantially uncertain.” One or more of the following business criteria for
the Company, on a consolidated basis, and/or for Related Entities, or for
business or geographical units of the Company and/or a Related Entity (except
with respect to the total stockholder return and earnings per share criteria),
shall be used by the Committee in establishing performance goals for such
Awards: (1) earnings per share; (2) revenues or margins; (3) cash flow;
(4) operating margin; (5) return on net assets, investment, capital, or equity;
(6) economic value added; (7) direct contribution; (8) net income; pretax
earnings; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings after interest expense and before
extraordinary or special items; operating income or income from operations;
income before interest income or expense, unusual items and income taxes, local,
state or federal and excluding budgeted and actual bonuses which might be paid
under any ongoing bonus plans of the Company; (9) working capital;
(10) management of fixed costs or variable costs; (11) identification or
consummation of investment opportunities or completion of specified projects in
accordance with corporate business plans, including strategic mergers,
acquisitions or divestitures; (12) total stockholder return; (13) debt
reduction; (14) market share; (15) entry into new markets, either geographically
or by business unit; (16) customer retention and satisfaction; (17) strategic
plan development and implementation, including turnaround plans; and/or (18) the
Fair Market Value of a Share. Any of the above goals may be determined on an
absolute or relative basis or as compared to the performance of a published or
special index deemed applicable by the Committee including, but not limited to,
the Standard & Poor’s 500 Stock Index or a group of companies that are
comparable to the Company. In determining the achievement of the performance
goals, unless otherwise specified by the Committee at the time the performance
goals are set, the Committee shall exclude the impact of any (i) restructurings,
discontinued operations, extraordinary items (as defined pursuant to generally
accepted accounting principles), and other unusual or non-recurring charges,
(ii) event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, (iii) change in
accounting standards required by generally accepted accounting principles; or
(iv) such other exclusions or adjustments as the Committee specifies at the time
the Award is granted.

 

18



--------------------------------------------------------------------------------

(c) Performance Period; Timing For Establishing Performance Goals. Achievement
of performance goals in respect of Performance Awards shall be measured over a
Performance Period specified by the Committee. Performance goals shall be
established not later than 90 days after the beginning of any Performance Period
applicable to such Performance Awards, or at such other date as may be required
or permitted for “performance-based compensation” under Section 162(m) of the
Code.

(d) Adjustments. The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with Awards subject to this
Section 8, but may not exercise discretion to increase any such amount payable
to a Covered Employee in respect of an Award subject to this Section 8. The
Committee shall specify the circumstances in which such Awards shall be paid or
forfeited in the event of termination of Continuous Service by the Participant
prior to the end of a Performance Period or settlement of Awards.

(e) Committee Certification. No Participant shall receive any payment under the
Plan that is subject to this Section 8 unless the Committee has certified, by
resolution or other appropriate action in writing, that the performance criteria
and any other material terms previously established by the Committee or set
forth in the Plan, have been satisfied to the extent necessary to qualify as
“performance based compensation” under Section 162(m) of the Code.

9. Change in Control.

(a) Effect of “Change in Control.” If and only to the extent provided in any
employment or other agreement between the Participant and the Company or any
Related Entity, or in any Award Agreement, or to the extent otherwise determined
by the Committee, as constituted immediately before the Change in Control, in
its sole discretion and without any requirement that each Participant be treated
consistently, upon the occurrence of a “Change in Control,” as defined in
Section 9(b):

(i) Any Option or Stock Appreciation Right that was not previously vested and
exercisable as of the time of the Change in Control, shall become immediately
vested and exercisable, subject to applicable restrictions set forth in
Section 10(a) hereof.

(ii) Any restrictions, deferral of settlement, and forfeiture conditions
applicable to a Restricted Stock Award, Restricted Stock Unit Award or an Other
Stock-Based Award subject only to future service requirements granted under the
Plan shall lapse and such Awards shall be deemed fully vested as of the time of
the Change in Control, except to the extent of any waiver by the Participant and
subject to applicable restrictions set forth in Section 10(a) hereof.

(iii) With respect to any outstanding Award subject to achievement of
performance goals and conditions under the Plan, the Committee may, in its
discretion, deem such performance goals and conditions as having been met as of
the date of the Change in Control.

 

19



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing, in the event of a termination of the
Participant’s Continuous Service with the Company (if it is the surviving entity
in the Change in Control) or the successor company (other than a termination of
the Participant’s Continuous Service for Cause by the Company or the successor
company, as applicable, by the Participant without Good Reason, or by reason of
the Participant’s death or Disability) within 24 months following such Change in
Control, the Participant’s Award(s) shall become immediately vested.

(b) Definition of “Change in Control”. Unless otherwise specified in any
employment agreement between the Participant and the Company or any Related
Entity, or in an Award Agreement, a “Change in Control” shall mean the
occurrence of any of the following:

(i) The acquisition by any Person of Beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent
(50%) of either (A) the value of then outstanding equity securities of the
Company (the “Outstanding Company Stock”) or (B) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); provided, however, that for purposes of this Section 9(b), the
following acquisitions shall not constitute or result in a Change in Control:
(v) any acquisition directly from the Company; (w) any acquisition by the
Company; (x) any acquisition by any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Related Entity; or (z) any acquisition by any entity pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection
(iii) below; or

(ii) During any period of two (2) consecutive years (not including any period
prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or equity of another entity
by the Company or any of its Subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the Beneficial Owners,
respectively, of the Outstanding Company Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the value of the then
outstanding equity securities and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of

 

20



--------------------------------------------------------------------------------

members of the board of directors (or comparable governing body of an entity
that does not have such a board), as the case may be, of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination or any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the value of the then outstanding
equity securities of the entity resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such entity
except to the extent that such ownership existed prior to the Business
Combination and (C) at least a majority of the members of the Board of Directors
or other governing body of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

10. General Provisions.

(a) Compliance With Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to the Listing Market, or compliance with any other
obligation of the Company, as the Committee, may consider appropriate, and may
require any Participant to make such representations, furnish such information
and comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Shares or payment of
other benefits in compliance with applicable laws, rules, and regulations,
listing requirements, or other obligations.

(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest granted under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options and Stock Appreciation Rights in tandem
therewith) may be transferred to one or more Beneficiaries or other transferees
during the lifetime of the Participant, and may be exercised by such transferees
in accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee pursuant to the express terms of an
Award Agreement (subject to any terms and conditions which the Committee may
impose thereon). A Beneficiary, transferee, or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.

 

21



--------------------------------------------------------------------------------

(c) Adjustments.

(i) Adjustments to Awards. In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company or any other issuer such that a
substitution, exchange, or adjustment is determined by the Committee to be
appropriate, then the Committee shall, in such manner as it may deem equitable,
substitute, exchange or adjust any or all of (A) the number and kind of Shares
which may be delivered in connection with Awards granted thereafter, (B) the
number and kind of Shares by which annual per-person Award limitations are
measured under Section 4 hereof, (C) the number and kind of Shares subject to or
deliverable in respect of outstanding Awards, (D) the exercise price, grant
price or purchase price relating to any Award and/or make provision for payment
of cash or other property in respect of any outstanding Award, and (E) any other
aspect of any Award that the Committee determines to be appropriate.

(ii) Adjustments in Case of Certain Transactions. In the event of any merger,
consolidation or other reorganization in which the Company does not survive, or
in the event of any Change in Control, any outstanding Awards may be dealt with
in accordance with any of the following approaches, without the requirement of
obtaining any consent or agreement of a Participant as such, as determined by
the agreement effectuating the transaction or, if and to the extent not so
determined, as determined by the Committee: (a) the continuation of the
outstanding Awards by the Company, if the Company is a surviving entity, (b) the
assumption or substitution for, as those terms are defined below, the
outstanding Awards by the surviving entity or its parent or subsidiary, (c) full
exercisability or vesting and accelerated expiration of the outstanding Awards,
or (d) settlement of the value of the outstanding Awards in cash or cash
equivalents or other property followed by cancellation of such Awards (which
value, in the case of Options or Stock Appreciation Rights, shall be measured by
the amount, if any, by which the Fair Market Value of a Share exceeds the
exercise or grant price of the Option or Stock Appreciation Right as of the
effective date of the transaction). For the purposes of this Agreement, an
Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit
Award or Other Stock-Based Award shall be considered assumed or substituted for
if following the Change in Control the Award confers the right to purchase or
receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Stock-Based Award
immediately prior to the Change in Control, on substantially the same vesting
and other terms and conditions as were applicable to the Award immediately prior
to the Change in Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change in
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company or its parent or subsidiary, the Committee may, with the consent of the
successor company or its parent or

 

22



--------------------------------------------------------------------------------

subsidiary, provide that the consideration to be received upon the exercise or
vesting of an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Stock-Based Award, for each Share subject
thereto, will be solely common stock of the successor company or its parent or
subsidiary substantially equal in fair market value to the per share
consideration received by holders of Shares in the transaction constituting a
Change in Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding. The Committee shall give written
notice of any proposed transaction referred to in this Section 10(c)(ii) at a
reasonable period of time prior to the closing date for such transaction (which
notice may be given either before or after the approval of such transaction), in
order that Participants may have a reasonable period of time prior to the
closing date of such transaction within which to exercise any Awards that are
then exercisable (including any Awards that may become exercisable upon the
closing date of such transaction). A Participant may condition his exercise of
any Awards upon the consummation of the transaction.

(iii) Other Adjustments. The Committee (and the Board if and only to the extent
such authority is not required to be exercised by the Committee to comply with
Section 162(m) of the Code) is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards, or performance goals and conditions relating thereto) in recognition of
unusual or nonrecurring events (including, without limitation, acquisitions and
dispositions of businesses and assets) affecting the Company, any Related Entity
or any business unit, or the financial statements of the Company or any Related
Entity, or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any Related
Entity or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause Options, Stock Appreciation Rights, Performance
Awards granted pursuant to Section 8(b) hereof to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and the regulations thereunder to
otherwise fail to qualify as “performance-based compensation” under Code
Section 162(m) and regulations thereunder. Adjustments permitted hereby may
include, without limitation, increasing the exercise price of Options and Stock
Appreciation Rights, increasing performance goals, or other adjustments that may
be adverse to the Participant. Notwithstanding the foregoing, no adjustments may
be made with respect to any Performance Awards subject to Section 8 if and to
the extent that such adjustment would cause the Award to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code.

(d) Taxes. The Company and any Related Entity are authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Shares, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company or any Related Entity and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.

 

23



--------------------------------------------------------------------------------

(e) Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan, or the Committee’s authority to grant Awards
under the Plan, without the consent of stockholders or Participants (including
in a manner adverse to the rights of a Participant under an outstanding Award),
except that any amendment or alteration to the Plan shall be subject to the
approval of the Company’s stockholders not later than the annual meeting next
following such Board action if such stockholder approval is required by any
federal or state law or regulation (including, without limitation, Rule 16b-3 or
Code Section 162(m)) or the rules of the Listing Market, and the Board may
otherwise, in its discretion, determine to submit other such changes to the Plan
to stockholders for approval. The Committee may waive any conditions or rights
under, or amend, alter, suspend, discontinue or terminate any Award theretofore
granted and any Award Agreement relating thereto. Notwithstanding anything to
the contrary, the Committee shall be authorized to amend any outstanding Option
and/or Stock Appreciation Right to reduce the exercise price or grant price
without the prior approval of the stockholders of the Company. In addition, the
Committee shall be authorized to cancel outstanding Options and/or Stock
Appreciation Rights replaced with Awards having a lower exercise price without
the prior approval of the stockholders of the Company.

(f) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder or under any Award shall be construed as (i) giving any Eligible
Person or Participant the right to continue as an Eligible Person or Participant
or in the employ or service of the Company or a Related Entity; (ii) interfering
in any way with the right of the Company or a Related Entity to terminate any
Eligible Person’s or Participant’s Continuous Service at any time, (iii) giving
an Eligible Person or Participant any claim to be granted any Award under the
Plan or to be treated uniformly with other Participants and Employees, or
(iv) conferring on a Participant any of the rights of a stockholder of the
Company including, without limitation, any right to receive dividends or
distributions, any right to vote or act by written consent, any right to attend
meetings of stockholders or any right to receive any information concerning the
Company’s business, financial condition, results of operation or prospects,
unless and until such time as the Participant is duly issued Shares on the stock
books of the Company in accordance with the terms of an Award. None of the
Company, its officers or its directors shall have any fiduciary obligation to
the Participant with respect to any Awards unless and until the Participant is
duly issued Shares pursuant to the Award on the stock books of the Company in
accordance with the terms of an Award. Neither the Company nor any of the
Company’s officers, directors, representatives or agents is granting any rights
under the Plan to the Participant whatsoever, oral or written, express or
implied, other than those rights expressly set forth in this Plan or the Award
Agreement.

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give any such Participant any rights that are greater than those
of a general creditor of the Company; provided that the Committee may authorize
the creation of trusts and deposit therein cash, Shares, other Awards or other
property, or make other arrangements to meet the Company’s obligations under the
Plan. Such

 

24



--------------------------------------------------------------------------------

trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.

(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable
including incentive arrangements and awards which do not qualify under
Section 162(m) of the Code.

(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award. The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

(j) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award Agreement shall be determined in
accordance with the laws of the State of Delaware without giving effect to
principles of conflict of laws, and applicable federal law.

(k) Non-U.S. Laws. The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Related Entities may operate to assure the viability of the benefits from
Awards granted to Participants performing services in such countries and to meet
the objectives of the Plan.

(l) Plan Effective Date and Stockholder Approval; Termination of Plan. The Plan
shall become effective on the Effective Date, subject to subsequent approval,
within 12 months of its adoption by the Board, by stockholders of the Company
eligible to vote in the election of directors, by a vote sufficient to meet the
requirements of Code Sections 162(m) (if applicable) and 422, Rule 16b-3 under
the Exchange Act (if applicable), applicable requirements under the rules of any
stock exchange or automated quotation system on which the Shares may be listed
or quoted, and other laws, regulations, and obligations of the Company
applicable to the Plan. Awards may be granted subject to stockholder approval,
but may not be exercised or otherwise settled in the event the stockholder
approval is not obtained. The Plan shall terminate at the earliest of (a) such
time as no Shares remain available for issuance under the Plan, (b) termination
of this Plan by the Board, or (c) the tenth anniversary of the Effective Date.
Awards outstanding upon expiration of the Plan shall remain in effect until they
have been exercised or terminated, or have expired.

 

25